Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.

Rejections based 35 U.S.C. 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-6, 8-10 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  With Hilliard (US 6,702,575) provided as evidentiary support.
In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance,” issued January 7, 2019 the pending claims are analyzed as follows - 
Step 1 - In regard to claims 1-6, 8-10 and 21, the claimed invention is directed to "[a] system for configuring one or more attachment devices for moving a tooth according to a treatment plan . . . comprising: a processing unit . . .  and a data storage unit comprising instructions that when executed by the processing unit cause the system to:  scan, via a dental scanning unit . . . : receive, at the processing unit, the digital scan”:  determine positions, “simulate the movement of the tooth . . .  to determine a movement vector . . .  and one or more force components,” “determine an altered the shape” of a (virtual) attachment device,  “arrange” (virtually) the attachment device(s), “determine” active surfaces, “determine” a geometry for a cavity, “generate fabrication instructions”, and “transmit fabrication instructions to a fabrication machine.”  The claimed “system” is within the 35 U.S.C. 101 statutory category of a “machine” (MPEP 2106.03).
Step 2A – In regard to claims 1-6, 8-10 and 21, the claimed invention is directed to a judicial exception (MPEP 2106.04) of an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05).  The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements.  More particularly, the step of providing instructions to scan may be performed mentally (an orthodontist determines  that a scanner should be used to scan a patient’s teeth), receiving images representing the crown and root of a tooth may be performed mentally (an orthodontist views digital images of a patient’s dentition); the step of “determine a first position and a second position of the tooth in the treatment plan” may be performed mentally (an orthodontist views images of a patient’s teeth and mentally determines that a particular tooth in a first position is out of alignment and needs to be moved to a second position where it is in alignment).  The step of “simulate the movement of the tooth from the first position to the second position” may be performed mentally (the orthodontist envisions the movement of a particular tooth from a first to a second position).  The step of “determine a movement vector from the first position to the second position” is capable of being performed mentally (the orthodontist mentally determines based on the envisioned/desired movement that in order for the tooth to be moved to the second position that it needs to be pushed in a particular direction (i.e. movement vector)).   The step of “determine . . . one or more force components . . .” is capable of being performed mentally (the orthodontist mentally determines that the out of position tooth needs to be pushed forcefully, or lightly, in order to be pushed into the second position).  The step of “determine an altered shape of one or more attachment devices” is capable of being performed mentally (the orthodontist mentally determines that in order to achieve the desired tooth movement that an attachment device should have a surface altered to an angle that allows for a dental appliance to push the tooth in the desired direction (vector) at the desired force in order to move the tooth to the second position).   The step of arrange the attachment devices to engage an appliance shell is capable of being performed mentally (the orthodontist envisions the proper placement of the attachment devices on the patient’s teeth in order to achieve the desired tooth movement to the second position).    The step of determining the active and resistant surfaces of the tooth is capable of being performed mentally (the orthodontist viewing the patient’s tooth to be moved can mentally determine the active and resistive surfaces of the tooth when being moved from the first to the second position).   Finally, the step of determine a geometry for a cavity of the polymeric shell may be done mentally.    It is further noted that orthodontists have long practiced their trade/art of moving and repositioning teeth into alignment – well before the advent of computers – and are most certainly capable of envisioning and mentally determining the directions in which teeth are to be moved, the forces necessary to move the teeth into alignment, and the shapes and arrangements of orthodontic appliances necessary to accomplish such alignment.
Step 2B – In regard to claims 1-6, 8-10 and 21, the claimed functions are all algorithms capable of being performed mentally and represent nothing more than concepts related to performing data processing which fall within the judicial exception.  Claim 1 further sets forth “a data storage unit” and a “processor unit” for performing the determinations and calculation which applicant further describes in paragraph [00217] of the written description.  Paragraph [00217] states that the data storage device includes "by way of example semiconductor memory devices, such as EPROM, EEPROM, and flash memory devices; magnetic disks such as internal hard disks and removable disks; magneto-optical disks; and CD-ROM disks” and that "suitable processors include, by way of example, both general and special purpose microprocessors." There is no disclosure in the written description that the “data storage unit” and “processing unit” are anything more than generic components, nor is there any disclosure that the system improves the manner in which the “data storage device” or "processing unit” operate together or alone.  The mere recitation in the claims of a generic data storage unit and generic conventional processing unit that are used together in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception. 
In regard to the newly added limitations that the data storage unit includes instructions to “scan via a dental scanning apparatus, a portion of a patient’s dentition” and then instructions to “receive, at the processing unit, the digital scan” the limitations are interpreted as not requiring a “dental scanning apparatus” as part of the claimed “system”, but rather merely that the data storage unit includes digital instructions that may be used for a component (the dental scanning apparatus) that is not a required element of the system.  A digital list of instructions stored on a conventional data storage unit fails to amount to “significantly more” than the judicial exception.   Additionally, the reception and transmission of data has been recognized as well-understood, routine, conventional activity when claimed in a generic manner and/or as insignificant extra-solution activity – see particularly MPEP2106.05(d)(II) citing for example Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
In regard to the limitations requiring the data storage unit’s instructions to “generate fabrication instructions for fabricating the dental appliance” and to “transmit the fabrication instructions to a fabrication machine” the limitations are interpreted as well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality and fail to add “significantly more” to the claimed judicial exception.  The reception and transmission of data has been recognized as well-understood, routine, conventional activity when claimed in a generic manner and/or as insignificant extra-solution activity – see particularly MPEP2106.05(d)(II) citing for example Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101.  The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article.  The claims set forth a process of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions.  Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm.  The claimed system and method fall with the judicial exception to patent eligible subject matter of an abstract idea without significantly more.  See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.  
	In regard to the limitation that the processing unit “alter the shape of one or more attachment devices for placement on the tooth”, the examiner understands the limitation as referring to a virtual or digital model of an attachment device, rather than a physical attachment device because a “processing unit” in and of itself is not capable of altering the shape of a physical attachment device.  If the shape of an actual physical attachment device were changed by the claimed system then the claims would appear to meet the requirements of 35 U.S.C. 101, as the claims relate to a virtual model, however, one could reasonably mentally imagine a change in shape of an attachment device based on the mental process of determining the movement of a tooth from a first to a second position, the direction in which the tooth needs to be moved and force required to move the tooth to the second position
In regard to the limitation that the data storage unit further include instructions for the processing unit to “simulate the movement of the tooth from the first position to the second position to determine a movement vector from the first position to the second position and one or more force components to produce movement of the tooth from the first position to the second position along the movement vector” – arguments that “the claimed process cannot practically be performed in the human mind” that “the human mind is not practically equipped at least to simulate, alter, or arrange, as claimed are not found persuasive.   Orthodontists have long practiced their trade/art of looking at a patient’s teeth, mentally determining which teeth are out of place, mentally determining where they need to be moved for the desired alignment, mentally envisioning their movement from the first to the second position, mentally determining which direction and how hard the out of place teeth need to be moved, mentally determining the type and shape of orthodontic devices that needs to be attached to the teeth to accomplish such results, and mentally determining if an orthodontic device needs to be modified or altered to accomplish the movement.  Orthodontists have practiced and refined this trade/art well before the advent of computers (early movies and television are often recognized as the driving force behind the advent of modern orthodontic practice).  The ordinary orthodontist would most certainly be capable of envisioning and mentally determining the directions in which teeth are to be moved, envisioning the movement of the out of place tooth and based on the envisioned movement determine forces necessary to move the teeth into alignment, and the shapes and arrangements of orthodontic appliances necessary to accomplish such alignment.
Attention is directed to Hilliard (US 6,702,575) who, for example, in a very similar process discloses that the orthodontist is to make numerous such observations and mental determinations regarding a patient’s treatment with aligners and auxiliary devices without any use of a computer.  More particularly, Hilliard discloses that “the aligner will be visually assessed by the doctor on a tooth-by tooth basis to identify the most mechanically-advantageous points at which to impinge corrective forces”  (column 8, lines 44-52) after which point the doctor alters the shape of the aligner 20 by fixing an aligner auxiliary 30 to apply a particular force in a particular direction to misaligned tooth 10 (see Figures 1, 2, 2a; column 8, line 44-57).  The orthodontist may further mentally determine how much force is necessary to apply through the selection different sizes (Figures 3a-3c) and hardness of projections (Figures 4a-4c) used to alter the shape of the aligner.  The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements.
In regard to arguments that mental observations, evaluations, or judgements cannot “alter the shape of the one or more attachment devices” the examiner is in agreement, but applicant’s present claims are not directed to physically altering the shape of one or more physical attachment devices, but rather the idea of altering the shape of a nontangible virtual attachment device.  The orthodontist is certainly capable of envisioning in his/her mind how the shape of an attachment device could be changed to allow for the desired movement of a tooth.

In regard to arguments that limitations requiring the generation of fabrication of instruction for fabricating the dental appliance and the transmission of the instructions to a fabrication machine integrates the claimed subject matter into a practical application and as a whole recites a patentable method.   The examiner is not persuaded, the new limitations amount to well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality that fail to add “significantly more” to the claimed judicial exception.  The reception and transmission of data has been recognized as well-understood, routine, conventional activity when claimed in a generic manner and/or as insignificant extra-solution activity – see particularly MPEP2106.05(d)(II) citing for example Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).

Allowable Subject Matter
Newly amended claims 11-16, 18-20 and 22 are deemed to meet the requirements of 35 U.S.C. 101 with the new limitation in claim 11 that positively requires a step of manipulating an actual physical device (“dental scanning apparatus”) to provide a digital representation of a patient’s dentition that is then processed in the other steps of the claim.  The step is understood to meet the “significantly more” requirement of the 35 U.S.C. 101 statutory subject matter analysis.  Claims 11-16, 18-20 and 22 would be allowable upon the filing of a terminal disclaimer to overcome the double patenting rejection below.



Rejections based on Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-10 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,107,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of ‘722 set forth all of the elements of the presently claimed system including the configuration to determine force components of the movement vectors (patented claim 9) and the use of attachment devices that engage a dental appliance (claims 1, 3-6).  One of ordinary skill in the art would have found the variations in which the apparatus is presently claimed from that previously patented in the claims of ‘722 to have been obvious.

Claims 11-16, 18-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,439,672. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of ‘672 set forth all of the elements of the presently claimed method including determining force components of the movement vectors (patented claims 7 and 8) and the use of attachment devices that engage an appliance (claims 12 and 16). One of ordinary skill in the art would have found the variations in which the method is presently claimed from that previously patented in the claims of ‘672 to have been obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571) 272-4712. The examiner can normally be reached Monday-Friday from 9AM-4PM. 
 If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712